Citation Nr: 1400417	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-13 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1957 to March 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In February 2012, The Veteran testified before the Board at a videoconference hearing.  The Board has reviewed the physical claims file and the Virtual VA electronic claims file.


FINDINGS OF FACT

Tinnitus is etiologically related to noise exposure the Veteran sustained while in active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that he has tinnitus as a result of occupational noise exposure sustained while in active service.  The Veteran has reported that he spent much of his active service working in the motor pool, around loud generators and trucks, on five-ton wreckers, and on the firing range.  The Veteran reported that he was not provided hearing protection during his duties.  The Veteran's service records indicate that he worked as an Auto Maintenance Helper for six months and as a Medical Specialist for 25 months while in active service.  Therefore, the Board concedes the Veteran's exposure to hazardous noise while in active service. 

A review of the service medical records shows that they are silent for complaints of or treatment for tinnitus during active service.  At a January 1960 separation examination, there is no indication from the examination report that the Veteran reported tinnitus.  Additionally, there is no indication from the examination report that the examiner found the Veteran to have symptoms of tinnitus at the time of his separation examination. 

The Veteran has consistently reported that he first experienced tinnitus while in active service and that he has continued to experience symptoms of tinnitus since separation from service.  He has related that the ringing in his ears began on the firing range in active service after firing a rifle, and that the ringing became progressively worse throughout his time in service.  The Board notes that the Veteran is competent to report when he first experienced symptoms of tinnitus and that they have continued since service because that is information that comes to him through his senses.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  He is competent to report that both as a lay person and as a former medic.  Moreover, the Board finds the Veteran to be credible in that assertion.

At a March 2011 VA examination, the Veteran reported that he had military occupational noise exposure as an auto mechanic and a medic.  The Veteran reported working several manufacturing and mechanic jobs following separation from active service, the longest of which consisted of owning a home-remodeling business for 28 years.  The Veteran denied using ear protection during his civilian jobs, and using ear protection only intermittently the last few years while working in home remodeling.  

Based on the examination results and the history provided by the Veteran, the examiner diagnosed tinnitus.  The examiner opined that the Veteran's tinnitus was not caused by or a result of noise exposure sustained during his active service.  The examiner noted that the Veteran's service medical records did not show complaints of tinnitus and that  it was less likely than not that the recurrent tinnitus was secondary to acoustic trauma in the military.  The examiner also acknowledged that no true hearing testing was done during the Veteran's time in service; that the Veteran was only subject to a whisper test at enlistment and discharge; and that the first true hearing testing was done at a VA Medical Center (VAMC) in 2000.

In contrast to what he reported to the VA examiner, the Veteran stated in his February 2012 hearing that he wore hearing protection in his post-service jobs while working in a machine shop and on aircraft.  The Veteran also reiterated at the hearing that his tinnitus began in active service when he was exposed to acoustic trauma, including vehicles, machine guns, and firing tanks.  The Veteran stated that he was not exposed to any recreational hazardous noise after service, as he had five children and no time for recreation.  He also reported that he did not file a claim with VA before 2009 as he did not have the time or the resources to treat his tinnitus.  

The Board may assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds that the VA examiner's opinion regarding the etiology of the Veteran's tinnitus has low probative value, as the examiner did not adequately account for the Veteran's reported noise exposure during active service and his lay accounts of the onset of his symptoms.  Additionally, the examiner did not account for the Veteran's detailed description of when he first began to experience tinnitus.  Because the examiner did not consider the Veteran's statements regarding continuity of symptomatology, the Board finds that the examiner's opinion is not persuasive.

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  In this case, the Veteran is competent to identify tinnitus, both as a lay person and a former medic, and his statements have been found credible. 

In sum, the Board has conceded the Veteran's exposure to hazardous noise while in active service.  The Veteran has competently reported that he first experienced tinnitus in active service and that he has continued to experience tinnitus since his separation from active service.  Those statements have been found credible by the Board and establish a continuity of symptomatology of a chronic disease.  Finally, there is no persuasive medical opinion of record indicating that the Veteran's currently diagnosed tinnitus is not related to his noise exposure in active service that would outweigh the Veteran's credible report of continuity of symptomatology. 

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


